DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on the Drawings
The drawings of March 22, 2019 are hereby accepted as FORMAL.

Comment on Claim Line Numbering
Please note that any mention in this office action of line numbering in claims refers to the line numbering in the official claim listing in the image file wrapper (IFW), not to the line numbering of any claim as it may be reproduced in this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The text of independent claim 1 is as follows:
“1. An azimuth calculation device comprising: an acquiring unit configured to acquire signals of a plurality of receiving antennas of 5an antenna group in which the plurality of receiving antennas are arranged in each of a first axis direction and a second axis direction, based on reception signals received by the antenna group; a first azimuth calculation unit configured to perform a calculation of a direction of arrival of radio wave in the first axis direction based on the signals of the plurality of 10receiving antennas acquired by the acquiring unit; a vector decomposition unit configured to perform vector decomposition with respect to each of antenna arrangement positions in the second axis direction using a result of the calculation by the first azimuth calculation unit, the antenna arrangement positions being positions at which the plurality of receiving antennas of the antenna group are arranged; and  15a second azimuth calculation unit configured to perform a calculation of a direction of arrival of radio wave in the second axis direction, using a result of the vector decomposition by the vector decomposition unit.”
In independent claim 1, on lines 2-5, the claim language in context is indefinite and unclear in context as to whether the “plurality of receiving antennas” (line 2) and the “antenna group” (line 3) are positively recited as being part of the overall claimed “azimuth calculation device” (line 1).  For purposes of examination, it is presumed that the “plurality of receiving antennas” (line 2) and the “antenna group” (line 3) are 
On line 6 of claim 1, it is unclear in context if the recited “first azimuth calculation unit” is pure software or firmware or hardware.  In the usual and ordinary sense of the word, “unit,” a “unit” would be hardware, but the specification on page 5 at lines 25-33 seems to indicate that this “unit” could be purely software.  If this “unit” is purely software, it is unclear in context how it could be connected to other parts of the overall “azimuth calculation device.”
On line 9 of claim 1, it is unclear in context if the recited “vector decomposition unit” is pure software or firmware or hardware.  In the usual and ordinary sense of the word, “unit,” a “unit” would be hardware, but the specification on page 5 at lines 25-33 seems to indicate that this “unit” could be purely software.  If this “unit” is purely software, it is unclear in context how it could be connected to other parts of the overall “azimuth calculation device.”
On line 13 of claim 1, it is unclear in context if the recited “second azimuth calculation unit” is pure software or firmware or hardware.  In the usual and ordinary sense of the word, “unit,” a “unit” would be hardware, but the specification on page 5 at lines 25-33 seems to indicate that this “unit” could be purely software.  If this “unit” is purely software, it is unclear in context how it could be connected to other parts of the overall “azimuth calculation device.”
On line 2 of dependent claim 5, “the fi plurality of first axis direction” lacks antecedent basis in that there is no earlier mention of a “fi plurality of first axis direction” in either claim 5 or in claim 2 or in claim 1.

On line 2 of dependent claim 7, it is unclear in context if the recited “determining unit” is pure software or firmware or hardware.  In the usual and ordinary sense of the word, “unit,” a “unit” would be hardware, but the specification on page 5 at lines 25-33 seems to indicate that this “unit” could be purely software.  If this “unit” is purely software, it is unclear in context how it could be connected to other parts of the overall “azimuth calculation device.”
Each of dependent claims 2-7 is unclear, at least, in that it depends from unclear, independent claim 1.

Potentially-Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The text of independent claim 1 is as follows:
“1. An azimuth calculation device comprising: an acquiring unit configured to acquire signals of a plurality of receiving antennas of 5an antenna group in which the plurality of receiving antennas are arranged in each of a first axis direction and a second axis direction, based on reception signals received by the antenna group; a first azimuth calculation unit configured to perform a calculation of a direction of arrival of radio wave in the first axis direction based on the signals of the plurality of 10receiving antennas acquired by the acquiring unit; a vector decomposition unit configured to perform vector decomposition with respect to each of antenna arrangement positions in the second axis direction using a result of the calculation by the first azimuth calculation unit, the antenna arrangement positions being positions at which the plurality of receiving antennas of the antenna group are arranged; and  15a second azimuth calculation unit configured to perform a calculation of a direction of arrival of radio wave in the second axis direction, using a result of the vector decomposition by the vector decomposition unit.”  (Bold added).
With respect to independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Each of dependent claims 2-7 in that it depends from potentially-allowable independent claim 1, would be allowable in that it depends from potentially-allowable, independent claim 1, subject to the conditions above in sections 6 and 7 of this office action.

Allowable Claim
Independent claim 8 is allowable over the prior art of record.
The text of independent claim 8 is as follows:
acquiring signals of a plurality of receiving antennas of an antenna group in which the plurality of receiving antennas are arranged in each of a first axis direction and a second 25axis direction, based on reception signals received by the antenna group; calculating a direction of arrival of radio wave in the first axis direction based on the signals of the plurality of receiving antennas acquired; performing vector decomposition with respect to each of antenna arrangement positions in the second axis direction using a result of the calculating of the direction of 30arrival of radio wave in the first axis direction, the antenna arrangement positions being positions at which the plurality of receiving antennas of the antenna group are arranged; and calculating a direction of arrival of radio wave in the second axis direction, using a result of the vector decomposition.”  (Bold added).
With respect to independent claim 8, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The Le Bihan et al article herewith is of general interest for disclosure related to a vector-sensor array using eigenvalue decomposition.
Adler (‘411) is of general interest for disclosing the use of vector decomposition in a radar to locate a target, noting, for example, column 7, lines 12-16.

Struckman (‘475) is of general interest for disclosing “eigen vector [sic] decomposition in a radio frequency interferometer unit.
Shirakawa (‘699) is of general interest for the disclosed spatial arrangement of the two arrays along with the use of decomposition in processing.
The remaining examiner-cited references herewith are of general interest for the disclosure of the use of eigenvalue decomposition.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BERNARR E GREGORY/           Primary Examiner, Art Unit 3648